Case 9:21-cv-80900-RKA Document 1 Entered on FLSD Docket 05/19/2021 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                       CIVIL ACTION NO:


 BERNICE CALVENTE,

                 Plaintiff,
       v.                                                        JURY TRIAL DEMANDED

 CHILDREN’S PLACE AT HOME SAFE,
 INC. and JESSICA MEISEL,

             Defendants
 ___________________________________/


                                          COMPLAINT

        1.      Plaintiff Bernice Calvente, a former Referral Coordinator at Children’s Place at

 Home Safe, Inc. (“Home Safe” or the “Company”), brings this action asserting claims under the

 Family Medical Leave Act (“FMLA”) against Defendants Home Safe and Jessica Meisel,

 Compliance Manager.

        2.      Specifically, Ms. Calvente was unlawfully terminated because she had to take two

 protected FMLA leaves in a three month period, including most recently FMLA leave to treat her

 COVID-19 symptoms.

        3.      At the termination meeting, Defendants refused to provide Ms. Calvente with a

 reason for her termination despite multiple requests for one.

                                 JURISDICTION AND VENUE

        4.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

 § 1331, as this action involves federal questions regarding the deprivation of Plaintiff’s rights

 under the FMLA.



                                                  1
Case 9:21-cv-80900-RKA Document 1 Entered on FLSD Docket 05/19/2021 Page 2 of 8




        5.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because a

 substantial part of the events or omissions giving rise to this action occurred in this District.

                             ADMINISTRATIVE PREREQUISITES

        6.      On April 29, 2020, Plaintiff filed a Charge of Discrimination with the Equal

 Employment Opportunity Commission (“EEOC”), which was cross-filed with the Florida

 Commission on Human Relations (“FCHR”), alleging unlawful age discrimination in violation

 of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”) and the

 Florida Civil Rights Act of 1992, §§ 760 et seq. (“the FCRA”).

        7.      Upon issuance of a Notice of Right to Sue from the EEOC, Plaintiff will seek

 leave to amend this Complaint to include claims under Title VII.

        8.      Pursuant to FCRA § 760.11(8), Plaintiff will seek leave to amend this Complaint

 to include claims under the FCRA after 180 days have passed without there being a

 determination by the FCHR on whether reasonable cause exists.

                                              PARTIES

        9.      Plaintiff Bernice Calvente is a former employee of Home Safe. At all relevant

 times herein, Ms. Calvente met the definition of an “employee” and/or “eligible employee” since

 she worked at least 1,250 hours in the 12 months prior to her leave and worked in a Home Safe

 location that employed 50 or more employees within a 75 mile radius.

        10.     Defendant Children’s Place at Home Safe, Inc. is a domestic not for profit

 corporation with its principal place of business located at 2840 Sixth Avenue S., Lake Worth, FL

 33461. At all times relevant herein, Children’s Place at Home Safe, Inc. met the definition of an

 “employer” and/or “covered employer” under all relevant statutes.




                                                   2
Case 9:21-cv-80900-RKA Document 1 Entered on FLSD Docket 05/19/2021 Page 3 of 8




         11.    Defendant Jessica Meisel is the Compliance Manager at Home Safe and was

 responsible for supervising Ms. Calvente and made the decision to terminate her employment.

 At all relevant times, Ms. Meisel qualified as an individual employer under all applicable

 statutes.

                                     STATEMENT OF FACTS

 I.      Background

         12.    Ms. Calvente is 54 years old and came to Home Safe with a wealth of experience.

         13.    Ms. Calvente worked in the banking industry for twenty years before she moved

 to West Palm Beach and worked at Healthy Mothers-Healthy Babies for eight years as a support

 specialist and administrative assistant.

         14.    Immediately prior to joining Home Safe in March 2019, Ms. Calvente worked as

 an administrative clerk for Vitas Healthcare.

         15.    Ms. Calvente voluntarily decided to leave Vitas Healthcare to take an Office

 Coordinator position at Home Safe because she enjoyed working for a non-profit and the

 position offered better pay and benefits.

         16.    Ms. Calvente reported to Paloma Prata, the Company’s Chief Program Officer,

 and her responsibilities included budget planning, data entry, accounts payables and receivables

 and vendor management.

         17.    Ms. Calvente was a dedicated work and got along very well with Ms. Prata.

         18.    Around March 2020, Ms. Prata informed Ms. Calvente that her position would be

 changed to Referral Coordinator because the Company needed to hire an Office Manager that

 had more contract experience.




                                                 3
Case 9:21-cv-80900-RKA Document 1 Entered on FLSD Docket 05/19/2021 Page 4 of 8




        19.     Ms. Calvente was glad to make the switch because the Referral Coordinator

 position gave her the opportunity to interact with and help clients that were referred to the

 Company.

        20.     In August 2020, Ms. Calvente’s supervisor was changed to Jessica Meisel,

 Compliance Manager.

 II.    Ms. Calvente Takes Protected FMLA Leaves

        21.     On November 4, 2020, Ms. Calvente had a molar pulled out and two days later

 had to be hospitalized due to an adverse reaction to the medication that caused her trachea to

 close up.

        22.     Ms. Calvente was hospitalized for two days and then required additional time to

 recover.

        23.     Ms. Calvente applied for and was granted FMLA leave from November 4, 2020

 through November 24, 2020.

        24.     Ms. Meisel never once reached out Ms. Calvente during her leave to see how she

 was doing and only seemed to be glad to have Ms. Calvente back at work so she would not have

 to be responsible for her work.

        25.     Ms. Calvente returned to work following Thanksgiving and worked until her

 vacation during the Christmas and New Year’s holidays.

        26.     On January 4, 2021, Ms. Calvente returned to the office from vacation feeling

 slightly under the weather.

        27.     Since Ms. Calvente was the only person in the office she continued to work until

 she progressively felt worse and left.

        28.     Ms. Calvente stayed home the following days and her symptoms worsened.



                                                  4
Case 9:21-cv-80900-RKA Document 1 Entered on FLSD Docket 05/19/2021 Page 5 of 8




        29.     On January 7, 2021, Ms. Calvente was tested for COVID-19 and found out a few

 days later that she was positive.

        30.     Ms. Calvente spent most of the month of January in bed with a fever, chills, body

 aches, cough and loss of taste.

        31.     Ms. Calvente visited her doctor four times to receive treatment and was

 proscribed several medications to treat her cough and chest pain that developed into bronchitis.

        32.     Ms. Calvente was approved for short-term disability and FMLA leave because she

 was unable to work due to her inability to talk for prolonged periods.

 III.   Ms. Calvente Is Terminated Immediately Upon Her Return From FMLA Leave

        33.     On February 5, 2021, Ms. Calvente received clearance from her doctor to return

 to work.

        34.     Ms. Calvente called Billy Van Ee, Chief Human Resources Officer, to inform him

 that she was cleared and planned to return to work the next work day, February 8, 2021.

        35.     Ms. Calvente also called Ms. Meisel to also let her know that she would be

 returning to work.

        36.     Ms. Meisel abruptly told Ms. Calvente that there would be a meeting with Human

 Resources and to bring her computer and keys.

        37.     Ms. Meisel did not ask Ms. Calvente how she was doing, and similar as before,

 had never contacted Ms. Calvente while she was out on leave to see how she was doing.

        38.     On February 8, 2021, Ms. Calvente arrived at the office and meet with Mr. Van

 Ee and Ms. Meisel.

        39.     Mr. Van Ee told Ms. Calvente she was being terminated.




                                                 5
Case 9:21-cv-80900-RKA Document 1 Entered on FLSD Docket 05/19/2021 Page 6 of 8




         40.     Ms. Calvente asked for a reason, but you told her that a decision to terminate was

 made and it did not matter the reason.

         41.     Ms. Calvente again asked for a reason but you continued to refuse to provide her

 with one.

         42.     Ms. Calvente then got up and left.

         43.     Ms. Meisel did not say anything during the termination meeting, and did not even

 make eye contact with Ms. Calvente.

         44.     A job posting for Ms. Calvente’ position was listed a few days later and someone

 in their early 30s is believed to have filled that position.

                                   FIRST CAUSE OF ACTION
                               (Retaliation in Violation of the FMLA)
                                         Against Defendants

         45.     Plaintiff repeats, reiterates, and re-alleges each and every allegation in the

 preceding factual allegations, as though fully set forth herein.

         46.     At all times relevant herein, Plaintiff was an “eligible employee” within the

 meaning of the FMLA. Plaintiff, a full-time employee of Home Safe, at all relevant times

 worked at least 1,250 hours in any 12-month period, and specifically did so during the 12-month

 period preceding her termination.

         47.     At all times relevant herein, Home Safe was a “covered employer” within the

 meaning of the FMLA. Home Safe employs 50 or more employees during at least 20 calendar

 weeks over the covered period within a 75-mile radius of Plaintiff’s work location.

         48.     At all times relevant herein, Defendant Meisel was an individual employer under

 the FMLA because she supervised Plaintiff and had the authority to terminate Plaintiff.




                                                    6
Case 9:21-cv-80900-RKA Document 1 Entered on FLSD Docket 05/19/2021 Page 7 of 8




        49.     By the actions described above, among others, Defendants have retaliated against

 Plaintiff for taking FMLA leave, including by, inter alia, scrutinizing her work following her

 leave and terminating her employment.

        50.     As a direct and proximate result of Defendants’ unlawful retaliatory conduct in

 violation of the FMLA, Plaintiff has suffered, and continues to suffer, monetary and/or other

 economic harm for which she is entitled to an award of monetary damages, liquidated damages,

 reasonable attorneys’ fees and expenses, and other relief.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays that the Court enter judgment in her favor and against

 Defendants, containing the following relief:

        A.      A declaratory judgment that the actions, conduct and practices of Defendants

 complained of herein violate the laws of the United States;

        B.      An injunction and order permanently restraining Defendants and their partners,

 officers, owners, agents, successors, employees and/or representatives, and any and all persons

 acting in concert with them, from engaging in any such further unlawful conduct, including the

 policies and practices complained of herein;

        C.      An award of damages against Defendants, or any jointly or severally liable entity

 or person, in an amount to be determined at trial, plus prejudgment interest, to compensate

 Plaintiff for all monetary and/or economic damages, including, but not limited to, an award of

 back pay and loss of benefits through the date of trial and front pay and future loss of benefits if

 the equitable remedies of employment, reinstatement and promotion are not feasible;

        D.      An award of liquidated damages in an amount to be determined at trial;

        E.      Prejudgment interest on all amounts due;



                                                   7
Case 9:21-cv-80900-RKA Document 1 Entered on FLSD Docket 05/19/2021 Page 8 of 8




        F.     An award of Plaintiff’s reasonable attorneys’ fees and costs; and,

        G.     Such other and further relief as the Court may deem just and proper.

                                        JURY DEMAND

        Plaintiff hereby demands a trial by jury on all issues of fact and damages stated herein.

 Dated: May 19, 2021
        Plantation, Florida                           Respectfully submitted,

                                                      MORGAN & MORGAN, P.A.

                                                      By: _____________________________
                                                             Bryan Arbeit, Bar No. 1010329

                                                      8151 Peters Rd, 4th Fl.
                                                      Plantation, FL 33324
                                                      Tel: (954) 694-9610
                                                      barbeit@forthepeople.com

                                                      Attorneys for Plaintiff




                                                 8
